Citation Nr: 1625309	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  14-24 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of appendicitis.

2.  Entitlement to service connection for residuals of an intestinal parasite.

3.  Entitlement to an initial rating in excess of 40 percent for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran was on active duty from June 19, 1946 to April 28, 1949 with the Special Philippine Scouts.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a regional office (RO) rating decision of July 2013.  

In January 2015, the Veteran was scheduled to have appeared at a Board hearing held at the RO (i.e., Travel Board hearing).  The Veteran did not appear at the hearing and thus his request for a Board hearing is considered withdrawn.

In May 2015, the RO promulgated a statement of the case concerning the Veteran's claim for entitlement to service connection for back disability.  The Veteran did not perfect the appeal.  See 38 C.F.R. § 20.200 (2015) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).   Thus, the Board does not have jurisdiction over this claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Appendicitis and/or its residuals did not have a clinical onset in service and are not otherwise related to active duty.  

2.  Chronic disability from intestinal parasites and/or its residuals did not have a clinical onset in service and are not otherwise related to active duty.   

3.  Bilateral hearing loss is manifested by no worse than  Level VIII hearing in the right ear and Level VII hearing in the left ear.  



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for residuals of appendicitis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for establishing service connection for residuals of intestinal parasites are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  A rating in excess of 40 percent for the Veteran's bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.85, 4.86, 4.87, Diagnostic Codes 6100, 6205 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The Veteran's hearing loss claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA concerning this issue.

The Veteran was sent a letter in March 2013 that fully addressed all notice elements regarding the claims for compensation.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for appendicitis.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to appendicitis until many years following separation.  Furthermore, the record contains no competent evidence suggesting a causal relationship between a current disability and active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examinations.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regulations and Analysis

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Turning to the evidence of record, the Veteran's service treatment records indicate that the Veteran reported severe periumbilical pain followed by a loss of consciousness in August 1948.  He was diagnosed with hookworm by a stool exam.

The May 2013 VA examination reiterates the Veteran medical history as found in his claims file and as reported by the Veteran and his daughter-in-law.  In 1952, the Veteran had an appendectomy done at V. Luna General Hospital.  Beginning in 1958, the Veteran claimed to experience intermittent burning epigastric pain provoked by hunger and eating heavy meals with spicy and salty foots.  He was diagnosed with a duodenal ulcer and his stool was negative.  In July 1975, he was status post cholecystectomy with acute pancreatitis.  The Veteran denied a recurrence of intestinal parasitism.  A stool exam from May 2013 was negative for intestinal parasites.

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran suffers from any residuals of his in-service parasite or that he had appendicitis in-service.

Firstly, there is no indication that the Veteran has been diagnosed with any residuals or reoccurrence of his in-service tapeworm during the relevant period, but medical records instead indicate that the Veteran had been previously diagnosed with the disorder, with resolution of symptomatology in 1948.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Service connection cannot be granted without a showing of current disability.   Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").   

Concerning the claim for residuals of appendicitis, the evidence of record contains no competent and probative evidence of in-service injury or disease, and the Veteran's claim for service connection for a disability related to appendicitis fails on that basis as the history provided by the Veteran indicates that his appendicitis event was in 1952, years after service.

Therefore, the Veteran has not shown any in-service event, disease, or injury resulting in a disability that would be the precursor to establish service connection. 

The Board acknowledges that VA is required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of any outstanding issue.  However, the Board finds that the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability. Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  
Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Codes 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86  when an exceptional pattern of hearing loss is shown.

The July 2013 rating decision established service connection for bilateral hearing loss, evaluated as 40 percent disabling, effective February 27, 2013.

On the VA authorized audiological evaluation in May 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
80
85
80
90
83.75
LEFT
70
80
80
90
80

The examiner indicated that speech discrimination scores are not valid for rating purposes for this Veteran.  


On the VA authorized audiological evaluation in October 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
70
75
80
72.5
LEFT
65
65
75
75
70

The examiner indicated that speech discrimination scores are not valid for rating purposes for this Veteran.  

Applying the findings from the VA examinations to Table VIA in 38 C.F.R. § 4.85 (due to the certification that the use of speech discrimination testing is not appropriate for this Veteran) yields a finding of Level VIII hearing loss in the right ear and Level VII hearing loss in the left ear at the worst, and taking into consideration the exceptional pattern of hearing loss.  Where hearing loss is at Level VIII in one ear and Level VII in the other, a 40 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

Thus, the evidence of record fails to show that the Veteran's hearing loss warrants a higher initial evaluation.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably 

describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected  hearing loss has the typical signs and symptoms are contemplated by the rating schedule.  Given the mechanical application of the hearing loss criteria, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's bilateral hearing loss disability because the rating criteria contemplate his symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, there is no indication that the Veteran has been hospitalized due to his hearing loss disability and there is no indication that the he is solely unemployable due to his hearing loss.  

The Board finds, therefore, that the Veteran's service-connected hearing loss do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, referral for consideration of extraschedular rating is not warranted.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014);  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001);  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for residuals of appendicitis is denied.

Entitlement to service connection for residuals of an intestinal parasite is denied.

Entitlement to an initial rating in excess of 40 percent for bilateral hearing loss is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


